Case 20-40179             Doc 22         Filed 08/31/20 Entered 08/31/20 17:04:24                                   Main Document
                                                      Pg 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MISSOURI
                                           ST. LOUIS DIVISION

 In re: Jessica M Maurer                                                              Case No. 20-40179


                                         NOTICE OF CHANGE OF ADDRESS

PLEASE TAKE NOTICE THAT, Secured Creditor requests the Court update its mailing matrix and
Claims Register to reflect the appropriate notice and payment addresses listed below.

HOME POINT FINANCIAL CORPORATION                                                       Court Claim #: 8
Name of Secured Creditor


Old Address of Secured Creditor:
Home Point Financial
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

New Name and/or Address where NOTICES to Secured Creditor
Bankruptcy Department,
11511 Luna Road, Suite 200,
Farmers Branch, TX 75234

Phone: N/A

Name and/or Address where PAYMENTS to Secured Creditor
should be sent (if different from above):

Home Point Financial Corporation
P.O. Box 660936
Dallas, TX. 75266.

Phone: N/A

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

 By: /s/Tersugh Tivzenda                                                    Date: August 28, 2020
      Agent for Secured Creditor

     Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 20-40179        Doc 22     Filed 08/31/20 Entered 08/31/20 17:04:24          Main Document
                                             Pg 2 of 2

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 31, 2020 , I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via CM/ECF or

United States Mail to the following parties:

Jessica M Maurer
811 Sherwick Ter
Ballwin, MO 63021

Jonathan Edward Brent
462 N Taylor Ste 105
St. Louis, MO 63108

Trustee
Diana S. Daugherty
Chapter 13 Trustee
P. O. Box 430908
St. Louis, MO 63143

U.S. Trustee
Office of US Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102




                                               By: /s/Kayla Howey
                                               Kayla Howey
                                               Email: khowey@rascrane.com
